STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of ______February
26___, 2014 by and between Loton, Corp., a Nevada corporation (the “Company”),
and _______________________________ (the “Investor”).

 

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, ___Two Hundred Thousand______ (_200,000__)
shares of Common Stock of the Company (the “Shares”), subject to the terms and
conditions set forth in this Agreement and pursuant to Section 4(2) of the
Securities Act, and Rule 506 promulgated thereunder.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated under
the Securities Act.

 

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which the New York Stock Exchange or commercial banks
located in Los Angeles, California are permitted or required by law to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means a Business Day when all conditions precedent to the
Investor’s obligation to pay the Subscription Amount for the Shares have been
satisfied or waived.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governing Documents” means the Company’s Articles of Incorporation and bylaws,
in each case as amended from time to time.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1           Closing. Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Investor agrees to purchase, the
Shares at a purchase price of One Dollar ($1) per Share. The aggregate purchase
price for the Shares shall be _Two_____ Hundred Thousand Dollars ($__200,000)
(the “Subscription Amount”).

 

2.2           Conditions to the Closing. The Closing shall be subject to the
following conditions and deliveries:

 

(a)           At the Closing, the Company shall deliver or cause to be delivered
to the Investor:

 

(i)           this Agreement, duly executed by the Company; and

 

(ii)           a certificate evidencing the Shares issued in the name of the
Investor.

 

(b)           At the Closing, the Investor shall deliver or cause to be
delivered to the Company:

 

(i)           the Subscription Amount; and

 

(ii)           this Agreement, duly executed by the Investor.

 

(c)           The obligations of the Investor to consummate the transactions to
be effected at the Closing and to pay the Subscription Amount are subject to the
fulfillment or waiver, at or before the Closing, of each of the conditions set
forth below:

 

(i)           the Company shall have authorized the issuance of the Shares;

 

(ii)           all of the representations and warranties made by the Company in
this Agreement shall be accurate in all material respects as of the Closing
Date, and all covenants made by the Company and obligations of the Company shall
have been performed and complied with in all material respects as of the Closing
Date; and

 

(iii)           there shall not be any existing or, to the Company’s knowledge,
threatened action, proceeding or order, nor any other material adverse change or
event, involving the Company or the Investor and which, in the reasonable
opinion of the Investor, may have the effect of preventing, limiting or delaying
the transactions contemplated under this Agreement.

 

(d)           The obligations of the Company to consummate the transactions to
be effected at the Closing and to issue the Shares are subject to the
fulfillment or waiver, at or before the Closing, of each of the conditions set
forth below:

 



2

 

 

(i)           all of the representations and warranties made by the Investor in
this Agreement, shall be accurate in all material respects as of the Closing
Date, and all covenants made by the Investor and obligations of the Investor
shall have been performed and complied with in all material respects as of the
Closing Date; and

 

(ii)           there shall not be any existing or threatened action, proceeding
or order, nor any other material adverse change or event, involving the Company
or the Investor and which, in the reasonable opinion of the Company, may have
the effect of preventing, limiting or delaying the transactions contemplated
under this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Investor.

 

(a)           Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its Governing Documents. The Company is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate: (i) adversely affect the legality, validity or enforceability
of this Agreement, (ii) have or result in or be reasonably likely to have or
result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company taken
as a whole, or (iii) adversely impair the Company’s ability to perform fully on
a timely basis its obligations under any of this Agreement.

 

(b)           Authorization; Enforcement. The Company has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company or its shareholders. This Agreement has been duly
executed by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity.

 

(c)           Capitalization of the Company. As of the date of this Agreement,
the entire authorized capital stock of the Company consists of 75,000,000 shares
of Common Stock, par value $0.001 per share, of which 6,755,000 shares are
issued and outstanding, and no shares of preferred stock. As of the date of this
Agreement and on the date of the Closing, there are outstanding options and
warrants to purchase 1,375,000 shares of the Company common stock. There is no
other obligation of the Company to issue any additional capital stock or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from the Company any capital stock or other securities
of the Company. Except as set forth in this Agreement and except as required by
applicable law, there are no agreements purporting to restrict the transfer of
the Common Stock, no voting agreements, stockholders’ agreements, voting trusts,
or other arrangements restricting or affecting the voting of the Common Stock.

 



3

 

 

(d)           Issuance of Shares. The issuance of the Shares is duly authorized
and is free from all taxes, pre-emptive rights, liens and charges with respect
to the issue thereof. Upon issuance, the Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights, privileges and preferences as set forth in the Governing
Documents in force as of the Closing Date. Assuming the accuracy of each of the
representations and warranties set forth in Section 3.2 of this Agreement, the
offer and issuance by the Company of the Shares is exempt from registration
under the Securities Act.

 

(e)           No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, including, without
limitation, any Person related to the Investor, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

 

(f)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s Governing Documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result, in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or result in a
material adverse effect on the Company.

 

(g)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement. The Investor shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated by this Section 3.1(g)
that may be due in connection with the transactions contemplated by this
Agreement.

 

3.2           Representations and Warranties of the Investor. The Investor
hereby makes the representations and warranties set forth below to the Company.

 



4

 

 

(a)           No Registration. The Investor understands that the Shares have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.

 

(b)           Investment Intent. The Investor is acquiring the Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to any of the Shares.

 

(c)           Investment Experience. The Investor has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Investor can protect
its own interests. The Investor has such knowledge and experience in financial
and business matters so that the Investor is capable of evaluating the merits
and risks of its investment in the Company.

 

(d)           Speculative Nature of Investment. The Investor understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks. The Investor can bear the economic risk of the Investor’s investment and
is able, without impairing the Investor’s financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of the
Investor’s investment.

 

(e)           Access to Data. The Investor has had an opportunity to ask
questions of, and receive answers from, the officers of the Company concerning
this Agreement, and schedule attached hereto and the transactions contemplated
by this Agreement, as well as the Company’s business, management and financial
affairs, which questions were answered to its satisfaction. The Investor
believes that it has received all the information the Investor considers
necessary or appropriate for deciding whether to purchase the Shares. The
Investor understands that such discussions, as well as any information issued by
the Company, were intended to describe certain aspects of the Company’s business
and prospects, but were not necessarily a thorough or exhaustive description.
The Investor acknowledges that any business plans prepared by the Company have
been, and continue to be, subject to change and that any projections included in
such business plans or otherwise are necessarily speculative in nature, and it
can be expected that some or all of the assumptions underlying the projections
will not materialize or will vary significantly from actual results. The
Investor has reviewed the “Description of Business” set forth on Schedule 1 to
this Agreement. The Investor also acknowledges that it is not relying on any
statements or representations of the Company or its agents for legal advice with
respect to this investment or the transactions contemplated by the Agreements.

 

(f)           Accredited Investor. The Investor is an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission (“SEC”) under the Securities Act and shall submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.

 



5

 

 

(g)           Residency. The residency of the Investor is correctly set forth on
the signature page to this Agreement.

 

(h)           Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. The Investor acknowledges that, in the event all of the
requirements of Rule 144 are not met, registration under the Securities Act or
an exemption from registration will be required for any disposition of the
Shares or the underlying Common Stock. The Investor understands that, although
Rule 144 is not exclusive, the SEC has expressed its opinion that persons
proposing to sell restricted securities received in a private offering other
than in a registered offering or pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales and that such persons and the brokers who participate
in the transactions do so at their own risk.

 

(i)           No Public Market. The Investor understands and acknowledges that
no public market now exists for any of the securities issued by the Company and
that the Company has made no assurances that a public market will ever exist for
the Company’s securities.

 

(j)           Authorization.

 

(i)           The Investor has all requisite power and authority to execute and
deliver this Agreement, to purchase the Shares hereunder and to carry out and
perform its obligations under the terms of this Agreement. All action on the
part of the Investor necessary for the authorization, execution, delivery and
performance of this Agreement, and the performance of all of the Investor’s
obligations under this Agreement, has been taken or will be taken prior to the
Closing.

 

(ii)           This Agreement, when executed and delivered by the Investor, will
constitute valid and legally binding obligations of the Investor, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.

 

(iii)           No consent, approval, authorization, order, filing, registration
or qualification of or with any court, governmental authority or third person is
required to be obtained by the Investor in connection with the execution and
delivery of this Agreement by the Investor or the performance of the Investor’s
obligations hereunder.

 

(k)           Brokers or Finders. The Investor has not engaged any brokers,
finders or agents, and the Company has not, nor will, incur, directly or
indirectly, as a result of any action taken by the Investor, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

 



6

 

 

(l)           Tax Advisors. The Investor has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by this Agreement. With respect to such
matters, the Investor relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Investor understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

(m)           Legends. The Investor understands and agrees that the certificate
evidencing the Shares, or any other securities issued in respect of the Shares
upon any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall bear the following legend (in addition to any legend
required by applicable state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1           Entire Agreement. This Agreement, together with the schedule,
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such document.

 

4.2           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email (if designated)
prior to 5:00 p.m. (Los Angeles, CA time) on a Business Day with electronic
confirmation of delivery, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email (if designated) on a day that is not a Business Day or later than 5:00
p.m. (Los Angeles, California local time) on any Business Day, (c) one Business
Day following the date of overnight delivery, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given (or actual delivery to such person’s
address of record). The addresses for such notices and communications are those
set forth on the signature pages hereof, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.

 



7

 

 

4.3           Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor, or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

4.4           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

4.5           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.

 

4.6           No Third-Party Beneficiaries. This Agreement is intended solely
for the benefit of the parties hereto and their respective successors and
permitted assigns.

 

4.7           Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and Federal courts sitting in Los
Angeles, California. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Los Angeles, California
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If any party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

4.8           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares for the applicable
statute of limitations. The covenants shall survive the Closing and the delivery
of the Shares until they are performed or satisfied in full.

 



8

 

 

4.9           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic transmission (such as email or PDF), such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) such document with the same force
and effect as if such facsimile signature page were an original thereof.

 

4.10           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

4.11           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

4.12           Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

* * * * *

9

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first set forth above.

 

 



  LOTON, CORP.               By:         Name: Robert S. Ellin   Title: Chief
Executive Officer       Address: 4751 Wilshire Boulevard, 3rd Floor   Los
Angeles, California 90010                           Printed Name           By:  
      Name:     Title: Investor       Address:                  

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 

 

 